Citation Nr: 0301195	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  98-16 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative 
joint disease of the temporomandibular joints (TMJ).

2.  Entitlement to service connection for traumatic 
arthritis of the back and back pain.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This appeal arises from adverse decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, dated in June 1997 that denied 
service connection for, in pertinent part, a back 
disability and high blood pressure, and in April 1999 that 
denied service connection for degenerative joint disease 
of the TMJs.  The denials of service connection and 
ratings assigned were duly appealed.

The case has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for an equitable 
disposition of the veteran's appeal.

2.  The veteran did not engage in combat with the enemy.

3.  The evidence does not show the veteran injured his TMJ 
during active service nor that it is secondary to service-
connected PTSD.

4.  The evidence does not show the veteran injured his 
back during active service, that his current back disorder 
is connected to complaints of back pain in 1970, nor that 
it is secondary to service-connected PTSD.  

5.  The evidence does not show that the veteran had 
elevated blood pressure during service or within one year 
thereafter, nor does the evidence show that hypertension 
is secondary to service-connected PTSD.


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the 
temporomandibular joints (TMJ) was not incurred in or 
aggravated by active military service, and it is not 
proximately due or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310(a) (2002).

2.  The veteran's traumatic arthritis of the back and back 
pain was not incurred in or aggravated by active military 
service, and it is not proximately due or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2002).

3.  The veteran's hypertension was not incurred in or 
aggravated by active military service, and it is not 
proximately due or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 
2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminated the concept of a well-
grounded claim and superseded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate his 
service connection claim by various documents.  For 
example, the veteran was advised of the applicable 
criteria concerning service connection by the August 1998 
and September 2000 Statements of the Case (SOC) and the 
May 2002 Supplemental SOC (SSOC).  The Board notes that 
the VCAA made no change in the statutory or regulatory 
criteria which govern service connection.  In addition, a 
September 2001 letter described the VCAA and the 
responsibilities for development assumed by VA and those 
left with the veteran.  The letter noted that the RO would 
request any pertinent medical records identified by the 
veteran.  As such, the veteran was kept apprised of what 
he must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consequently, the Board finds that, in the circumstances 
of this case, any additional development or notification 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant are to be 
avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that 
the VCAA does not apply).  Thus, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled, to include the revised regulatory 
provisions 38 C.F.R. § 3.159.  No additional assistance or 
notification to the veteran is required based on the facts 
of the instant case.  

Law and Regulation

Service connection may be granted if the evidence shows 
that a disability was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection, there 
must be: (1) A medical diagnosis of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an 
inservice injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Direct service connection requires a finding that there is 
a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  A disorder may be service 
connected if the evidence of record reveals that the 
veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997).  Evidence that relates the current disorder 
to service must be medical unless it relates to a disorder 
that may be competently demonstrated by lay observation.  
Id. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2002).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was 
incurred in-service.  38 U.S.C.A. § 1113(b) (West 1991); 
38 C.F.R. § 3.303(d) (2002).

In the case of a combat veteran, satisfactory lay or other 
evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with 
the circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence 
or aggravation.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.304(d) (2002).

Some chronic diseases are presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one 
year of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
arthritis and cardiovascular-renal disease, including 
hypertension).  The Board notes that there is no evidence 
of either arthritis or hypertension within one year after 
the veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for chronic disease 
is not for application.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (a) (2002). Where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice- connected disability, 
the veteran is entitled to service connection for that 
incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The Court requires a two-step analysis to determine 
whether the evidence is sufficient to establish proximate 
cause.  See Reiber v. Brown, 7 Vet. App. at 516 (1995).  
The Board must first determine whether the service 
connected disability caused the accident (in Reiber 
whether there was competent evidence that an unstable 
service connected ankle caused a fall, for which lay 
testimony was sufficient), and then whether the accident 
caused the injury (in Reiber whether the fall caused the 
back injury, which was said to be a medical determination) 
for which secondary service connection was claimed.  See 
Reiber, 7 Vet. App. at 515.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995);  see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 
5 Vet. App. 155, 161 (1993).

The United States Court of Appeals for the Federal Circuit 
held that the Board has the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other 
items of evidence.  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); see also Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); Pond v. 
West, 12 Vet. App. 341, 345 (1999) (observing that in a 
case where the claimant was also a physician, and 
therefore a medical expert, the Board could consider the 
veteran's own personal interest); citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while 
interest in the outcome of a proceeding "may affect the 
credibility of testimony it does not affect competency to 
testify." (citations omitted).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a 
case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002).

Factual Background

Events in Service

The veteran alleges that he was selected by the CIA and US 
Army Intelligence to perform multiple secret unrecorded 
patriotic missions.  He states that his back pain arose 
while performing duties as a combat soldier in Vietnam, 
Cambodia, and Laos.  He asserts that there were many 
events when he had to pull, push and carry wounded 
soldiers to safety in actual fire fights with the enemy.  
There were also many events when he had to do some tree 
jumping, mountain hiking, river crossing, swamp walking, 
and helicopter jumping (in and out), on special high-risk 
missions.  He alleges that sometimes his helicopter was 
under fire and he had to jump while being inserted in an 
enemy nest, once as high as a treetop.  There were also 
many times that he had to jump out of a military truck 
while in convoy when the convoy was attacked by mines and 
enemy fire.  He could not identify any one event that 
caused his back pain but he asserts that they were caused 
by the "COMPOUNDED" events while he was in combat.

Review of the veteran's service personnel records 
indicates that the veteran served in the Republic of 
Vietnam from September 1969 to September 1970.  The 
principal duties listed in his official personnel file 
during this period are "Manifest Clerk" and "Doc Clerk."  
His personnel file notes participation in "Unnamed 
Campaign" during 1970.  The veteran's personnel records do 
not indicate the receipt of any combat related awards.  
The personnel records indicate generalized military 
training and training as a clerk.

In November 1998, the veteran submitted a statement.  He 
noted his participation in the "Unnamed Campaign."  He 
asserted that he was selected by the US Military 
Intelligence and the CIA to participate in the unnamed 
campaign in South Vietnam, Laos, Cambodia, and North 
Vietnam.  He asserts that the "Unnamed Campaign" was 
unrecorded intelligence works and unrecorded covert 
operations organized by the CIA and the US Military 
Intelligence in Vietnam in 1969 and 1970.  He stated that 
he was always on a heavy combat military secret mission.  
He was involved in five helicopter crashes, two river boat 
ambushes (twice the patrol boat was sunk because it was 
hit by an enemy mine planted in the river), and on a Fire 
Base being over-run by the enemy (three times), fire 
fights in rice paddies, convoys, tunnels, rivers, jungle 
swamps (100 times) and experienced bombardments of Fire 
Bases by enemy mortars and enemy big guns (50 times).

The veteran noted in September 2000 that he injured his 
jaw in mid February 1970 when the unmarked helicopter 
under the control of his secret military unit in which he 
was riding crashed near the border of North and South 
Vietnam.

The RO consulted the United States Army and Joint Services 
Environmental Support Group (ESG) to determine whether the 
veteran was involved in intelligence work, and included a 
statement from the veteran submitted in October 1996.  The 
U.S. Center for Research of Unit Records (USCRUR) 
[previously the (ESG)] coordinated its efforts to confirm 
the veteran's alleged intelligence work with the U.S. Army 
Central Security Facility at Ft. Meade, Maryland.  The 
USCRUR was unable to verify that the veteran participated 
in covert and intelligence operations during his Vietnam 
tour.  The USCRUR could only verify that the veteran's 
military occupational specialty (MOS) in Vietnam as 
documented on his DA Form 20, Manifest Clerk and Document 
Clerk with transportation units.

The veteran has submitted statements from his mother and 
wife that allege contemporaneous knowledge the veteran's 
combat duties in South Vietnam.

Review of the veteran's service medical records is 
negative for reports of increased blood pressure readings, 
hypertension, and jaw dysfunction or pain.  During the 
veteran's period of duty in Vietnam, he did complain of a 
backache in February 1970.  Physical findings were noted 
as negative.  An undated handwritten "Sick Slip" is also 
in his file.  The remainder of his health problems during 
his tour in Vietnam, in January and July 1970 were for 
epigastric distress.

The veteran's separation examination, in September 1970, 
noted no pertinent abnormalities.  The veteran wrote and 
signed the statement that "My condition is in good shape 
(excellent)."  His blood pressure at that time was 122/82.

Post Service Medical History

Subsequent to service the veteran was treated for his 
service-connected pleural effusion and left sided chest 
pain.  A VA X-ray examination in March 1971 noted the 
veteran had moderate thoracic scoliosis.  

A February 1973 VA treatment record noted examination of 
the veteran's head was normocephalic without tenderness.  
His spine was noted to be straight with a full range of 
motion and without CVA (costovertebral angle) tenderness.

A VA hospital summary for hospitalization in February 1973 
noted the veteran had normal vital signs.  Blood pressure 
readings were noted on the February 1973 medical 
certificate from that hospitalization of 98/72.  A blood 
pressure reading taken in March 1973 was 104/80, in August 
1973 was 120/84, and in January 1974 was 120/90.

A March 1974 VA examination found the veteran had residual 
chest wall pain of either renal or gastric pathology.  No 
spinal abnormality was noted.  In December 1974, during 
another VA examination of the chest, a X-ray examination 
of the thoracic spine was noted to be normal.

The veteran underwent several VA examinations in the 1970s 
for his chest.  None of these examinations noted any 
abnormality or complaint with the veteran's spine or back.

In February 1976, the veteran had no CVA pain and his back 
war non-tender in conjunction with treatment for 
complaints of costophrenic pain.

VA treatment records indicate that the veteran had pain in 
his back after a fall off a ladder.  In January 1989, the 
veteran complained of continued pain in his neck after a 
fall from a ladder in January 1988.  His blood pressure at 
this time was noted to be 148/100.

VA treatment records dated in August 1992 noted the 
veteran had a history of congenital cervical spondylosis 
which had been treated conservatively.  In July 1992, the 
veteran had been assaulted and had sustained a blow to the 
base of the skull, the left face, and left jaw with a 
fist.  

Treatment records from this period note cervical 
radiculopathy into the veteran's upper extremities.

In May 1996, the veteran noted that his first wife left 
him because she thought he was crazy because he would 
"elbow" her in his sleep.  It was noted that the veteran's 
wife had taken to tying his feet to the bed to prevent him 
from attacking the family.  The veteran was examined in 
November 1996 by VA in connection with his successful 
claim of service connection for PTSD.  During that 
examination he reported nightmares and sleep disturbances.  
Review of mental health treatment records, while generally 
noting that the veteran's sleep is disturbed by nightmares 
and others have noticed him screaming in his sleep, does 
not reveal any notation of reports that the veteran is 
throwing himself out of bed at night.  Review of these 
records also reveals that the veteran has been diagnosed 
as psychotic.

The veteran submitted several statements signed by his 
mother.  They note his mother's recall that when the 
veteran came out of service in 1970 that he complained of 
back pain and related pain.  She would sometimes help him 
apply hot or cold-water treatment.  She reported that the 
veteran drank alcohol to dull the pain.

In May 1998, the veteran submitted a statement noting that 
his lockjaw was caused by a bomb exploding during combat.  
His jaw had hit the steering wheel in July 1970 in 
Vietnam.

In June 1998, the veteran was examined by VA for his 
complaints of TMJ pain.  He was diagnosed with bilateral 
internal derangement with most of the pain on the left 
side.  His left side was found to have a displaced disk 
with reduction upon opening.

The veteran underwent a VA examination in September 1998 
to evaluate his TMJ.  The veteran reported that while in 
Vietnam he injured his jaw in a helicopter crash.  The 
examiner noted that clinical examination and radiologic 
findings were consistent with bilateral severe 
degenerative joint disease (DJD), exacerbated by myofacial 
pain syndrome.  She noted that this might have been due 
somewhat to trauma sustained during the helicopter crash.  
It was difficult to say, since there were no records of 
the veteran's injuries incurred during the accident.  
However, trauma to the jaw and joint were noted to be 
often associated with the subsequent development of DJD.

In November 1998, the veteran's wife submitted a statement 
noting that in 1970 the veteran told her he had back pain 
because of heavy combat missions in Vietnam.  She reported 
that in 1981 when she married the veteran that he had 
severe pain in his back and other parts of his body.  She 
noted that the veteran's mother told him that he kept 
falling out of his bed onto the concrete floor and hitting 
his back and other parts of the body, causing him more 
pain.  She noted that during her marriage she saw he fall 
from the bed and sofa during sleep when he was being 
attacked by the PTSD.  She also noted that she always took 
her husband's blood pressure after an attack of PTSD and 
it was up sometimes to 190/119.

In November 1998, the veteran submitted a statement 
reiterating his covert and combat experiences in Vietnam.  
He stated that his mother was treating his back pain every 
time he was on R+R in the Philippines.  His then 
girlfriend and current wife treated his back pain with 
foot massage.  He reported that he did not report his pain 
on the separation examination because combat soldiers 
always hide their injuries.  He asserted that when he got 
out of service he fell down from his bed or sofa when he 
was sleeping due to PTSD.  He also asserts that his high 
blood pressure goes up during PTSD attacks.

In November 1998, the veteran's mother submitted a 
statement that in the middle part of 1970 the veteran 
complained to her about back pain due to his participation 
in combat during the Vietnam war.  She noted that she 
treated the veteran whenever he visited her in the 
Philippines.  She also noted that he fell out of bed 
during attacks of PTSD.  She also stated that she could 
tell the veteran's blood pressure went up during these 
attacks because he became red in the face.

In May 1999, marked cervical and lumbosacral spondylosis 
with extensive right sensory radiculopathy were diagnosed 
at a VA neurology examination.  The veteran's alleged 
history of heavy combat and covert operations were noted.  
No etiological connection was noted by the examiner.

A May 1999 VA examiner addressed the possible etiological 
connection between the veteran's hypertension and back 
pain with his anxiety and PTSD.  He noted that it is 
difficult to say whether the veteran's hypertension is 
related to PTSD.  He had a history of hypertension in his 
family, but was on a lot of psychotropic drugs for PTSD.  
It was possible that his anxiety was enough to cause him 
to have some elevation of his blood pressure, although it 
did not seem that the whole picture was related to his 
PTSD.  The examiner noted that the veteran's allegations 
that he fell out of bed with his poor sleep habits, and 
that too was difficult to evaluate.  The examiner noted 
that if he truly fell out of bed because of anxiety, etc., 
it certainly could aggravate his back.

In December 1999, the veteran was again examined by VA.  
He alleged that whenever he became anxious or sweaty from 
PTSD his blood pressure was elevated.  The examiner noted 
that it was quite normal for blood pressure to go up 
during any kind of stress or anxiety, but there was no 
evidence of his hypertension being caused by PTSD.  The 
examiner noted that it was certainly possible that during 
any type of stress or anxiety that one's blood pressure 
and one's pulse rise.  There was no available evidence 
that there is a causal relationship here; however, there 
was no evidence to say that there isn't, but, the examiner 
concluded that it was "highly unlikely."

In March 2000, the veteran first noted that in addition to 
injuring his back when falling out of bed, he had been 
landing on his face on the floor for years.  He had also 
been grinding his teeth during attacks of PTSD.  

In October 2000, the veteran was again examined by VA.  
The examiner reviewed the veteran's claims folder and 
noted the veteran's alleged combat and covert experiences 
in Vietnam.  The examiner noted that the veteran's falling 
out of bed are all part of him reliving combat experiences 
during sleep.  They were, therefore, directly related to 
the PTSD disorder for which he is service-connected.  His 
kicking and rolling that result in his rolling out of bed, 
clearly are directly related to combat experiences and 
represent reasonable efforts to protect himself from real 
dangers that he experienced while in Vietnam.  

In a October 2000 neurological examination, the examiner 
noted the veteran's reports of falling out of bed.  The 
examiner noted that veteran had never reported any injury 
after such a fall.  There was no history of bruises from 
the falls from bed.  The examiner concluded that the 
veteran had been diagnosed with DISH (Disseminated 
Idiopathic Skeletal Hyperostosis) by X-ray findings.  He 
noted that this condition is seen more often in males 
generally in the 5th decade of life or later.  As the name 
implies, the condition is considered to be idiopathic and 
is not known to be induced by trauma.  The examiner 
concluded that assuming the veteran falls out of bed due 
to nightmares, for such falls to cause significant back, 
neck or shoulder injury, there should be signs of local 
trauma such as injury to the skin.  The veteran had never 
reported such injuries.  The examiner noted that such 
falls could be easily prevented by sleeping on a mattress 
of low height laid on the floor.

Analysis

The Board notes that the veteran has current diagnoses of 
back disorders, a TMJ disorder, and hypertension.  
However, in order to establish service connection the 
evidence must that the veteran's current disorders are 
linked to service either temporally or causally, or are 
secondary to a currently service-connected disorder.  The 
veteran has alleged that his disorders are both directly 
linked to incidents in service and are secondary to his 
service-connected PTSD.  The Board finds that the 
preponderance of the evidence is against such a 
conclusion.

As the finder of fact, the Board is required to weigh and 
analyze all the evidence of record and to make 
determinations as to the credibility of the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1998); see 
Goodsell v. Brown, 5 Vet. App. 36, 42 (1993)(Board failed 
to evaluate credibility and probative value of physicians' 
statements); Culver v. Derwinski, 3 Vet. App. 292, 297-98 
(1992)(Board failed in its duty to include analysis of 
credibility or probative value of evidence in support of 
claim for service connection); Miller v. Derwinski, 
3 Vet. App. 201, 204 (1992)(Board must assess credibility 
and weight of lay testimony); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992)(when physician accepts 
veteran's descriptions as credible and renders diagnosis 
thereon, Board has duty to assess credibility and weight 
to be given to the evidence), appeal dismissed, 996 F.2d 
1236 (Fed. Cir. 1993)(unpublished table decision); Sanden 
v. Derwinski, 2 Vet. App. 97, 100 (1992).

The Board finds that the evidence does not support the 
veracity of the veteran's asserted military experiences.  
The establishment of service connection for the veteran's 
PTSD was based upon the RO's concession that the veteran 
experienced stressors consistent with his service in 
Vietnam.  The conceded stressors were the taking of 
incoming fire while on guard duty, being sent on foot 
patrols while on convoys and an incident where he and 
another person erroneously fired into a crowd.  The Board 
finds there is no credible supporting evidence of any of 
the veteran's alleged stressors.  The Board would note 
that the veteran was granted service connection without 
the verification of his stressors in violation of 
38 C.F.R. § 3.304(f) which requires credible supporting 
evidence of stressors.

Particularly there is no documentary evidence that the 
veteran participated in any duties other than those 
assigned a Manifest or Document Clerk.  Review of the 
veteran's service medical records is completely silent 
regarding any physical injury, let alone injuries incurred 
during helicopter crashes, riverboat sinkings, or combat.  
The RO did not concede the occurrence of the veteran's 
participation in combat or covert missions and the Board 
finds the veteran's assertions of such in service to be 
incredible.  The veteran's reported military history has 
absolutely no probative value.

While the service personnel records reflect that the 
veteran participated in a campaign, this does not show 
that the veteran participated in combat.  As was pointed 
out in Gaines v. West, 11 Vet. App. 353 (1998), all 
personnel in a combat theater, and many outside it, 
whatever their assignment or military specialty, are 
engaged in "operations."  That includes many who are 
remote from the exposure to the actuality or the threat of 
hostile fire.  In effect, this notation is simply evidence 
that the veteran was in Vietnam and not, of itself, 
evidence that the veteran was exposed to the stress of 
combat.  See Gaines, at 361; see also Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1991) (holding that the mere 
presence in a combat zone is not sufficient to show that 
an individual was engaged in combat with the enemy).

The Board notes the veteran's single complaint of back 
pain in the military during 1970.  However; the Board 
notes that there was no symptomatology of a back disorder 
for many years following service.  This lack of medical 
evidence is not found within a vacuum, i.e. no medical 
evidence regarding other complaints.  The veteran was a 
frequent user of VA medical facilities for his service-
connected disorders during this period.  The veteran's 
back was uniformly found to be without symptoms until the 
early 1980's subsequent to the assault and fall from the 
ladder.  The Board finds that the preponderance of the 
evidence is against a finding of a connection between the 
veteran's current back disorder and the complaints in 
service.

The veteran's lack of candor regarding his duties while in 
the military casts doubt upon the credibility of his 
assertions of symptomatology (and his family members 
substantially verbatim recitations of his reported 
experiences and symptomatology) dating back to 1970 and 
his reported injuries to his back and jaw from constantly 
falling out of bed.  The lack of any contemporaneous 
medical treatment for the veteran's back and jaw for many 
years following his service, until subsequent to his fall 
from a ladder and head injuries incurred from a personal 
assault, casts further doubt upon the credibility of his 
allegations.

In sum, the Board assigns little or no probative value to 
the veteran's and other lay allegations of symptomatology 
of back or TMJ pain dating to the 1970's or his 
allegations that they are secondary to his repeated falls 
from slumber.  The Board finds little or no probative 
value to the assertions that the veteran injured his jaw 
while in a helicopter crash or on a steering wheel when 
his convoy was attacked.

While the Board notes that while one of the October 2000 
examiners found that rolling out of bed was connected to 
PTSD, he did not etiologically connect any disorder to 
rolling out of bed.  The other October 2000 examiner who 
addressed the issue of rolling out of bed found that there 
was no documentary evidence to support any injury 
sustained from such falls.  To the extent that such falls 
may have occurred, the Board finds that there is no 
competent medical evidence that the veteran's TMJ or back 
disorders arose from them.

With regard to the veteran's hypertension, the Board finds 
that the competent medical evidence linking the veteran's 
hypertension to his service-connected PTSD is speculative 
at best.  The only opinion supportive of the proposition 
was that of the May 1999 VA examiner, who couched his 
opinion in terms of the difficulty of rendering an 
opinion.  He concluded that it "is possible that his 
anxiety is enough to cause him to have some elevation of 
his blood pressure, although it does not seem that the 
whole picture is related to his PTSD."  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The available competent medical evidence 
does not support service connection for hypertension.  The 
Board finds that the speculative May 1999 "possible" 
opinion is outweighed by the December 1999 VA examiner's 
opinion that there was no available evidence of the 
presence or absence of a causal relationship but that such 
a relationship was "highly unlikely."  

In addition to the Board's doubts as to the credibility of 
their statements, the veteran, his wife, and his mother 
are not competent to opine as to the etiology of any of 
his disorders.  

In conclusion, the preponderance of the evidence is 
against the claims for service connection for degenerative 
joint disease of the TMJs, traumatic arthritis of the back 
and back pain, and hypertension.  As the preponderance of 
the evidence is against the claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2002).

ORDER

Service connection for degenerative joint disease of the 
TMJ, traumatic arthritis of the back and back pain, and 
hypertension is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

